Citation Nr: 9905074	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  92-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 10 percent disabling.  

2. Entitlement to a prestabilization rating from the date of 
separation from inactive duty for training in March 1989.

3. Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his father.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1979 to January 
1984.  He also had unverified military service during March 
1989.  Several attempts by the RO to obtain verification of 
the March 1989 military service have been unavailing.  
(Service medical records reveal that the veteran was a member 
of Michigan National Guard and incurred a low back disability 
during inactive duty for training in March 1989.  Service 
connection has been granted for this disability.  A further 
attempt to obtain verification of this service in March 1989 
is not necessary at this time.)  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1990 rating decision by the RO which 
granted service connection for a low back disability and 
assigned a noncompensable evaluation for this disability, 
effective March 13, 1989.  In a rating decision of July 1990, 
the RO denied entitlement to a temporary total rating for the 
low back disorder under the provisions of 38 C.F.R.§ 4.30.  

The veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO in April 1991, a transcript of 
which is of record.  Pursuant to the hearing officer's May 
1991 decision, a July 1991 rating action by the RO increased 
the evaluation for the veteran's service-connected back 
disability to 10 percent disabling, effective March 13, 1989.  

In a February 1993 remand, the Board pointed out that the 
veteran did not meet the requirements of a temporary total 
rating under either 38 C.F.R.§§ 4.29 or 4.30 and that the 
contentions on appeal and the circumstances surrounding the 
incurrence of the veteran's service-connected low back 
disability suggested that the issue should be characterized 
as entitlement to a prestabilization rating from the date of 
separation from active or inactive duty for training in March 
1989.  The veteran's representative subsequently agreed that 
this characterization of the issue was appropriate.  

In a rating decision of October 1994, the RO confirmed and 
continued the 10 percent schedular evaluation for the 
veteran's service-connected back disability, denied 
entitlement to a prestabilization rating for this disability 
and denied entitlement to a total rating for compensation 
purposes based on individual unemployability.  The Board 
again remanded this case for further development in January 
1997.  The requested development has been completed, and the 
case is again before the Board for appellate consideration at 
this time.  


CONTENTIONS OF APPELLANT ON APPEAL

It is essentially contended, by and on behalf of the veteran, 
that his service-connected back disability results in 
disability which warrants an evaluation in excess of the 10 
percent evaluation currently assigned.  It is also argued 
that a prestabilization rating is warranted for this 
disability from the date of the veteran's separation from his 
period of inactive duty for training in 1989.  It is further 
contended that the veteran's back disability has rendered him 
unable to obtain and retain substantially gainful employment 
and therefore warrants a total rating for compensation 
purposes based on individual unemployability. 



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
assignment of a 40 percent evaluation for the veteran's 
service-connected low back disability.  It is the further 
opinion of the Board that the preponderance of the evidence 
is against the veteran's claim for entitlement to a 
prestabilization rating from the date of separation from 
inactive duty for training in March 1989.  It is also the 
Board's opinion that the preponderance of the evidence is 
against the veteran's claim for a total rating for 
compensation purposes based on individual unemployability.  


FINDINGS OF FACT

1. At the time of the veteran's discharge from inactive duty 
for training in March 1989, his low back disorder was not 
an unstabilized condition with severe disability which 
made substantially gainful employment not feasible or 
advisable.  

2 At the time of the veteran's discharge from active duty 
for training in March 1989, his low back disorder did not 
involve unhealed or incompletely healed wounds or injuries 
producing the likelihood of a material impairment of 
employability.  

3 The veteran's service-connected low back disorder causes 
back pain which severely limits lumbar spine motion.  

4 The veteran has 12 years of formal education with training 
and occupational experience as a mechanic and bus driver; 
he last worked in February 1997.  

5 The veteran's service connected low back disorder is his 
sole service-connected disability and does not preclude 
all forms of gainful employment compatible with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating for the veteran's low 
back disability have been met.  38 U.S.C.A.§§ 1155, 
5107(West 1991 & Supp. 1998): 38 C.F.R. §§ 4.40, 4.45, 
4.71(a), Diagnostic Codes 5292, 5295 (1998).  

2. The criteria for a prestabilization rating for the 
veteran's service connected low back disorder from the 
time of his discharge from inactive duty for training in 
March 1989 have not been met.  38 U.S.C.A. §§ 1155, 
5107(West 1991 & Supp. 1998); 38 C.F.R. § 4.28 (1998).  

3. The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met. 38 
U.S.C.A. §§ 1155, 5107(West 1991 & Supp. 1998); 38 C.F.R 
§§ 3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that it finds that the veteran's 
claims for an increased rating for a low back disability, 
entitlement to a prestabilization rating for a low back 
disability from the time of his discharge from inactive duty 
for training in March 1989, and entitlement to a total rating 
for compensation purposes based on individual unemployability 
are "well grounded" within the meaning of 38 
U.S.C.A.§ 5107(a).  That is, the Board finds that he has 
presented claims which are plausible.  The Board is also 
satisfied that all reasonable efforts have been expended to 
develop the evidence in regard to these claims and that no 
further assistance to the veteran is required to satisfy the 
VA's duty to assist him in the development of these claims as 
mandated by 38 U.S.C.A.§ 5107(a).  

The Board has noted the objections raised by the veteran's 
representative in regard to the VA medical examination and 
the VA social and industrial survey which were conducted in 
September 1997.  While we find these complaints to be not 
without merit, it is the opinion of the Board that these 
evaluations were in substantial compliance with the 
instructions contained in the Board's remand of January 1997.  
The clinical evidence contained in the VA medical 
examination, while not fully responsive to the Boards 
instructions, is adequate, when viewed in conjunction with 
the other clinical evidence of record, to determine the 
extent of physical disability resulting from the veteran's 
service-connected low back disorder.  The information 
contained in the social and industrial survey provides 
sufficient information to determine the veteran's educational 
and occupational qualifications for gainful employment.  

The Board further notes that this case has already been 
remanded on two occasions and that the RO has made 
considerable effort to comply with the Board's instructions 
on both occasions.   Much of the incomplete development was 
due to the inability of other agencies, such as the Michigan 
National Guard, to provide the requested information.  Some 
development was not fulfilled because of a failure to 
cooperate on the part of the veteran in such matters as 
providing the names and addresses of his medical care 
providers as requested by the RO in a January 1997 letter.  

In view of the substantial compliance of the RO with the 
Board's two earlier remands, the essential adequacy of the 
current record, and the partially favorable outcome to the 
veteran's appeal outlined below, the Board is of the opinion 
that a further remand is not indicated in this case.  

I. Factual Background.  

Service medical records reveal that the veteran was 
hospitalized at a military facility on March 12, 1989 after 
he slipped on ice and landed on his buttocks that morning.  
He said that he heard a "crunching sound" on impact and 
began to feel a tingling sensation in his left leg.  After he 
got up, walked inside, and sat down, he noticed increased 
hypesthesia and dysthesia in the left leg.  His symptoms 
partially abated when he layed down, but on sitting up he had 
an increased sensation of deadness in the left leg.  No 
urinary incontinence was reported.  Physical examination of 
the extremities was unremarkable except for a scar on the 
lateral aspect of the right femur.  Tenderness in the left 
lumbar paraspinals was noted and there was decreased 
sensation to pinprick on the lateral thigh and lateral leg 
extending to the toes on light touch and pinprick.  Straight 
leg raising was present on the left at approximately 20 
degrees and there was increased the numbness of the leg.  The 
Achilles reflexes were symmetric but there was a decreased 
left patellar reflex.  

During the hospitalization which followed the injury, the 
veteran was managed conservatively with 10 days of bed rest.  
Additionally, he was given Motrin, Flexeril, and p.r.n. 
Tylenol with Codeine.  He responded nicely to treatment and 
had gradual improvement.  An MRI study of the lumbosacral 
spine was performed two days prior to discharge and displayed 
no abnormalities.  There was no disc herniation.  On the 
morning of his discharge from the hospital on March 22, 1989, 
he had a normal left patellar reflex and straight leg raising 
was negative on the right.  Straight leg raising was positive 
on the left at about 60 degrees.  The veteran was able to 
ambulate but there was some restriction of motion.  The 
diagnosis at discharge was sciatica.  He was discharged home 
to unemployment, which was apparently normal for him at that 
time of year.  The veteran was instructed to maintain bed 
rest as far as possible and was instructed not to lift more 
than 10 to 15 pounds.  He was provided Motrin 800 milligrams 
three times daily with food and Flexeril three times daily 
for muscle spasms.  

In late March 1989, the veteran was seen as an outpatient at 
a private facility and gave a history of a pinched sciatic 
nerve in the left lower extremity.  He was noted to ambulate 
with the aid of a cane but had trunk mobility which was 
within functional limits.  He complained of pain on right 
straight leg raising to approximately 60 degrees.  Left 
straight leg raising was positive at 45 degrees.  He reported 
pain when sitting for just a short period of time but could 
stand for half an hour.  He had no pain while supine with his 
knees flexed.  He said that a physician told him that he had 
compressed L3 and L4 when he had fallen earlier in the month.  
He was reported to have quite a bit of spasm in the 
lumbosacral region and in the buttocks.  The assessment was 
low back pain.  

When seen as an outpatient at a military facility in April 
1989, the veteran said he felt "70 percent better".  He 
complained of spasms in the legs and reported treatment with 
message, physical therapy and a TENS unit.  He was noted to 
walk with a cane and it was reported that his left patellar 
reflex was absent.  When seen late the following the month, 
the veteran was said to report that his back was fully 
better.  He complained of pain in the left leg.  He said he 
felt "75 percent better".  

Additional private clinical records reflect further treatment 
in 1989 for pain and muscle spasms in the lumbosacral spine.  
In early April 1989, the veteran was noted to complain of 
lumbosacral pain which started when he drove 70 miles.  He 
was started with a TENS unit which was reported to be very 
helpful in relaxing his back.  On May 5, 1989 the veteran 
complained of increasing pain after he drove for several 
hours.  On May 8, 1989, he was noted to complain of increased 
pain in the lumbosacral spine after shoveling gravel the 
previous day.  On May 11, increased pain, stiffness, and 
spasticity were noted after he performed increased work at 
home.  In early June 1989, he was noted to have complaints of 
increasing pain after he hit a chuckhole in the road and 
strained his back.  

During an evaluation of the veteran's back conducted at a 
military facility in mid June 1989, the veteran complained of 
leg spasms which were relieved by electrical stimulation.  He 
also complained of a variable patellar reflex on the left.  
Examination was within normal limits but complaints of back 
pain on forward flexion were noted.  Straight leg raising was 
to 70 degrees in both legs.  There were no spasms at the time 
of the evaluation and reflexes were intact, although the left 
patellar was not always obtained.  An X-ray was within normal 
limits.  It was reported that the L5 transverse process was 
larger on the right but not to the point of sacralization.  
Electromyographic study and nerve conduction velocity tests 
were recommended.  The examiner commented that there was no 
objective evidence of residual disability, but this was not 
conclusive.  

On private evaluation in June 1989, the veteran had adequate 
range of motion in the back and no localized tenderness.  The 
veteran's legs were stiff but no definite straight leg 
raising signs were reported.  The hips were free.  Reflexes 
were 1+ in the left knee and ankle and 2+ in the right knee 
and ankle without obvious atrophy or weakness.  A bone scan 
of August 1989 revealed no relevant findings.  In mid 
September the veteran was noted to report that he had been 
down state picking fruit. 

During evaluation at a military facility in September 1989, 
the veteran reported that a scan showed increased activity in 
the knees and legs.  He also reported that an electromyogram 
study was normal.  The veteran complained that he felt "a 
lot more dead feeling when he drives for as long as an hour.  
He complained of weakness in the left leg but such measured 
16 1/2 inches compared to 16 1/4 inches on the right.  Straight 
leg raising was 60 degrees on the right and 45 degrees on the 
left, without any explanation for the change.  Patellar 
reflexes were normal but no left Achilles reflex was noted.  
There was normal back flexion and no muscle spasms.  

When seen as an outpatient at a private facility in October 
1989, the veteran complained of numbness in the left leg and 
low back pain.  Examination revealed a lipoma on the left 
sacroiliac joint.  Straight leg raising was positive at 60 
degrees, bilaterally.  Reflexes could not be elicited on 
either side.  The veteran could toe and heel walk without 
difficulty.  Back range of motion was described as 
significantly reduced.  

In a January 1990 statement, a military physician stated that 
the veteran was incapacitated from the performance of his 
military duties as a vehicle maintenance mechanic and 
supervisor of maintenance from September 1989 to January 
1990.  The diagnosis was chronic low back pain with no 
etiology.  

In a March 1990 statement, the Vice President of a marine 
contractor firm that had employed the veteran stated that the 
veteran was contacted in the spring of 1989 in regard to a 
possible job opportunity for the 1989 construction season.  
It was said that the contact was made shortly after the 
veteran's back injury and the physician's report was 
unfavorable.  In March 1990 the firm again contacted the 
veteran regarding his physical status and availability, but 
the veteran informed the firm that he was not able to 
physically perform the required work.  

In a March 1990 letter, the veteran revealed, essentially, 
that he was employed by a marine construction firm during the 
period from September through November 1989, unemployed 
during the period from December 1989 through February 1990 
and again employed by a marine construction firm in March 
1990.  

On a May 1990 VA medical examination, the veteran reported 
that he was unable to do his job because heavy lifting was 
required.  He complained of low back spasms and a lack of 
feeling in his left foot.  He said he was unable to drive a 
car without sharp pain and had trouble bending to tie his 
shoes.  He also reported sleeping problems due to pain. He 
also reported a rapid weight gain due to the use of Motrin.  
Evaluation revealed an exaggerated gait and he was noted to 
walk with a little cane.  The examining physician said that 
he observed the veteran using a wheelchair earlier and the 
veteran said that walking more than ten steps caused a lot of 
back pain.  The veteran dressed and undressed with no 
difficulty and there were no gross abnormalities of the back.  
The sacral dimples and iliac crest were level and there was 
no muscle spasm or sciatic pain.  On flexion, the veteran 
could touch his toes with his knees straight and fingertips 
extended.  He had just about full extension and performed 
trunk twisting to the right and left with no difficulty.  An 
X-ray of the lumbosacral spine showed a somewhat prominent 
lordotic curvature and a minimal degree of lumbar scoliosis.  

Toe and heel walking was entirely normal even though 
exaggerated weakness was noted.  Straight leg raising was 
done in three different modalities and was entirely negative 
to 90 degrees.  Deep tendon reflexes were normal and the 
right and left patella reflexes were normal.  The left ankle 
jerk was a little bit less than the right ankle jerk.  There 
were no real focal neurological deficits grossly.  On 
pinprick testing, the veteran said that his left leg had 
slightly less feeling than his right leg.  Pulses were normal 
and the Babinski's were normal.  

At the conclusion of the examination, the examining physician 
commented that the veteran had subjective complaints but 
there appeared to be no real objective findings regarding the 
cause of the alleged back pain.  He noted that the veteran 
walked with a cane from the waiting room to his office, but 
demonstrated no real need for the cane.  The diagnosis was 
back pain, subjective, with no real objective findings.  

In a July 1990 statement, Doctor E. H. Klumpp, a 
chiropractor, reported that the veteran had been examined by 
numerous back specialists and that discopathy had been ruled 
out.  Doctor Klumpp said that the veteran told him that he 
had been told that something was twisted in his back.  After 
examination, Doctor Klumpp felt that there was a good chance 
that chiropractic spinal adjustments could give the veteran 
relief from his symptoms.  In a further statement, the doctor 
said that the veteran gave a history of being unable to do 
anything since his 1989 injury.  After physical status 
examination, the assessment was that the veteran's disorder 
could be placed under the heading of chronic lower back 
syndrome.  It was felt that disrelationships of the spinal 
segments and pelvis could be playing a major role in the 
veteran's case.  No work activity above the status of light 
duty was recommended.  

On further VA examination of the veteran's back in October 
1990, the veteran complained of a lump on the back and a hot 
sensation.  He said his toes would curl up at night and that 
his leg would become really "tight".  Evaluation revealed 
that the veteran was about 60 pounds overweight.  He was able 
to reach to within 3 inches of the floor on forward bending 
and he could toe and heel walk.  Extension was not restricted 
and lateral bending was normal.  Straight leg raising was 80 
degrees on the left and 85 degrees on the right.  They could 
be passively stretched to 90 degrees.  There was no weakness 
or limitation in the hip or knee joints and both knee and 
ankle reflexes were normal.  The Babinski's was plantigrade.  

Subjective evidence of sensory deficit in the left lower 
extremity was reported below the knee and on the outer side 
of the upper part of the leg.  No definite weakness of any 
kind was noted.  Local examination of the back revealed 
tenderness over the midlumbar spine.  There was no gluteal 
tenderness observed.  There was a small lipomatous lump over 
the left side overlying the sacroiliac joint area that was 
fatty in nature.  

In a January 1991 statement, William W. Phillips, M.D., 
stated that he had seen veteran on three occasions for 
complaints of chronic low back pain, pain in the left leg, 
and numbness in the left leg.  On examination, the veteran 
had decreased range of motion in the back with 45 degrees of 
flexion.  He was said to appear somewhat stiff.  He had 
positive straight leg raising on the left at 60 degrees.  
Reflexes and strength seemed to be within normal limits.  The 
doctor said that the veteran had a chronic low back syndrome 
which was certainly suggestive of radiculopathy.  The veteran 
appeared to be unemployable.  

At an April 1991 hearing before a hearing officer at the RO, 
the veteran related a history of his 1989 back injury.  He 
said that he was subsequently placed on physical therapy, 
which consisted of weights and stretching exercises.  He 
believed that this therapy had aggravated his back symptoms.  
The veteran also said that he had been told that he suffered 
from extreme misalignment of the spine and that he had a 
lipoma on the spine, which was due to the back injury.  He 
said that his recent VA examination was inadequate and that 
the doctor who conducted the examination was biased against 
him.  Pain on standing erect and on all movement was 
reported.  The pain was said to radiate down the left leg.  

At the RO hearing the veteran submitted a February 1991 
letter from a career consultant.  She said that in order to 
place the veteran she would need a comprehensive statement as 
to the veteran's exact disability and his capabilities.  A 
letter from a doctor releasing him for work would also be 
required.  The veteran was encouraged to seek technical 
training and it was said that the type of work available for 
a disabled client in the area was extremely limited.  

In a letter of February 1995, Doctor E. H. Klumpp III, said 
that he had known the veteran since about 1987 and that the 
veteran's injuries had severely affected the veteran's 
ability to use his back and legs.  Over the years there had 
been a notable decrease in the reflexes in the lower 
extremities.  The patellar reflexes were absent and there 
were only trace Achilles reflexes.  The Minor's sign had 
remained positive.  The veteran was unable to stand on his 
right heel and all cervical range of motion was limited.  
Cervical compression was positive at the lumbosacral junction 
and the Laseques sign was positive at the smaller angle, 
right and left.  The Braggard's test was positive and the 
Kernig's sign was positive, right and left.  The Soto Hall 
was positive and the Goldthwait's test was positive.  The 
Fabere-Patrick test was positive on the right and left and 
straight leg raising was positive.  The Ely's test was 
positive on the left and right sides and the Derifield test 
was positive on the right.  In view of the veteran's 
deterioration he had been told that his body would not hold 
up much longer for physical work and he was advised to 
consider retraining, college or a trade that would allow him 
to use his head rather than his back and body.  

During a September 1997 VA social and industrial survey, it 
was noted that the veteran had been working as a shuttle bus 
operator, but had been terminated due to a non work related 
injury.  It was said that he could no longer pass the state 
Department of Transportation physical requirements because of 
his spinal cord injury.  It was said that he enjoyed his job 
and liked to work but was unable to perform his duties.  He 
was noted to live in a camper and was said to have sold most 
of his possessions to live.  It was noted that he had come 
from home to the interview in a service department van.  He 
was said to be actively seeking employment and it was noted 
that he liked motor mechanics for which he had a lot of 
training. The veteran was friendly, alert, oriented, and 
answered all questions readily.  

On VA orthopedic examination in September 1997, the veteran 
gave a history of a 1989 back injury.  He said that since his 
last examination his longest period of employment was about 
14 weeks.  He said that he last worked in February 1997, but 
only for a few days.  He complained of cramps and sharp, hot 
pains in the low back and left leg.  He said that the pain 
was very sharp in the lumbar spine with radiation around to 
the front up to the level of the lower ribs.  At the time of 
the examination, the veteran rated his pain as 3 on a scale 
of 10.  After exacerbation of pain brought on by walking 
anything over half a block or riding over bumpy roads, he 
said the pain would be greater than 10.  He reported urinary 
incontinence after a fall.  During the examination, the 
veteran appeared to be uncomfortable but not acutely 
distressed.  Examination was difficult since the veteran 
resisted any movement, especially in the legs.  There 
appeared to be a lot of guarding.  It was noted that the 
veteran claimed problems with his left leg but objectively, 
more of an increase in right leg symptoms was reported.  It 
was noted that straight leg raising was negative on the left 
but positive on the right.  The Patrick's test was negative 
on the left and painful on the right.  Muscle bulk and tone 
were normal.  The veteran ambulated stiffly, especially on 
the left leg.  Heel and toe walking were normal and the 
veteran could bend over to put on his shoes.  

During the examination, no postural abnormalities were noted. 
A flattened lumbar curve was reported but no muscle spasms 
were found.  The veteran had 72 degrees of forward flexion 
and 18 degrees of backward extension.  Left lateral flexion 
was 12 degrees and right lateral flexion was 15 degrees.  
Rotation to the left and right was normal.  The veteran's 
movements were all accompanied by grimacing and the veteran 
said that he was in constant pain.  All movements were slow 
and tentative.  No neurological involvement was found.  X-
rays showed a left scoliosis of the lumbosacral spine with 
minor degenerative changes involving the lumbar spine.  There 
were calcifications overlying the superior medial aspect of 
the left iliac crest, which were probably retroperitoneal in 
nature.  There were minor degenerative changes noted in the 
thoracic spine.  The diagnoses of the examination were low 
back pain and sciatica.  

II. Increased Rating for a Low Back Disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A.§ 1155 (West 1991 & Supp. 
1998) and 38 C.F.R. Part 4 (1998).  The veteran's low back 
disability may be evaluated under the provisions of 38 
C.F.R.§ 4.71a, Diagnostic Code 5292 based on limitation of 
motion of the lumbar spine.  Under this diagnostic code, 
slight limitation of motion in the lumbar spine is evaluated 
as 10 percent disabling and moderate limitation of motion of 
the lumbar spine is evaluated as 20 percent disabling.  A 40 
percent evaluation is assignable for severe limitation of 
motion of the lumbar spine.  The veteran's service connected 
low back disability may also be evaluated under the 
provisions of 38 C.F.R.§ 4.71a, Diagnostic Code 5295 for 
lumbosacral strain.  Under the criteria of this diagnostic 
code, a 10 percent evaluation is assigned if there is 
characteristic pain on motion.  A 20 percent evaluation is 
assignable when there is muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation is assigned for 
severe disability, with listing of the entire spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

Review of the record, including recent private and VA 
examinations demonstrate that the veteran has considerable 
pain in his low back.  The veteran's most recent VA 
examination of September 1997 showed that he had 72 degrees 
of forward flexion and 18 degrees of extension in the low 
back.  Left lateral flexion was 12 degrees and right lateral 
flexion was 15 degrees.  Rotation was normal.  While no 
muscle spasms were reported, all these movements were said to 
be accompanied by considerable complaints of pain and there 
was a lot of guarding reported.  

The limitation of motion of the low back as described on this 
examination was in the moderate range.  However, in view of 
the report of considerable pain and guarding of motion during 
this examination and the consistent complaints of pain 
reported in the past, and given the decision of the United 
States Court of Veterans Appeals (Court) in DeLuca v. Brown, 
8 Vet. App. 202 (1995) which requires that consideration be 
given to functional loss due to pain, the Board believes that 
the limitation of movement in the veteran's low back may be 
accurately characterized as severe in degree.  Since that is 
the case, the veteran's service connected low back disorder 
warrants a 40 percent evaluation assignable under Diagnostic 
Code 5292 for severe limitation of motion of the lumbar 
spine.  

The 40 percent rating assigned for the veteran's low back 
disorder by virtue of this decision is the maximum rating 
assignable under Diagnostic Codes 5292 and 5295.  However, a 
higher rating could be assigned if the service-connected low 
back disorder resulted in unfavorable ankylosis of the lumbar 
spine.  38 C.F.R.§ 4.71(a), Diagnostic Code 5289.  The 
veteran does not have ankylosis of the lumbar spine because, 
as discussed above, he has motion in the lumbar spine.  

The veteran does not have a herniated lumbar nucleus pulposes 
or post operative lumbar intervertebral disc syndrome nor has 
service connection been granted for such pathology.  However, 
analogously a 60 percent rating could be assigned if he had 
pronounced low back disability with manifestations equivalent 
to persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R.§§ 4.20, 4.71(a), Diagnostic Code 5293.  
The veteran does not have pronounced low back disability on a 
neurological basis or any other basis.  He essentially has a 
lumbosacral strain which produces moderate limitation of 
motion and pain on undertaking motion, which the Board has 
found to be severely disabling after considering the 
provisions of 38 C.F.R.§§ 4.40 and 4.45 and the Court 
precedent in DeLuca, supra.  On the most recent VA orthopedic 
examination in September 1997, there was a diagnosis of low 
back pain with sciatica, but in the narrative portion of the 
report it was specifically noted that no neurological 
involvement was found.  As such, a 60 percent rating is not 
in order under Diagnostic Code 5293.

III. A Prestabilization Rating for Service-Connected Low Back 
Disability.  

Under the provisions of 38 C.F.R.§ 4.28 a prestabilization 
rating may be assigned from the date of service discharge, in 
lieu of ratings prescribed elsewhere, under the conditions 
stated for disability from any disease or injury.  Under 38 
C.F.R.§ 4.28 an unstabilized condition with severe disability 
such that substantially gainful employment is not feasible or 
advisable will be rated at 100 percent disabling.  An 
unhealed or incompletely healed wound or injury that will 
likely cause a material impairment to employability will be 
rated 50 percent disabling.  Prestabilization ratings are for 
assignment in the immediate post discharge period and will 
continue for a 12 month period.  

The record shows that the veteran was hospitalized at a 
military facility for 10 or 11 days following an injury to 
his low back area sustained in March 1989, while he was on 
inactive duty for training.  On admission, tenderness in the 
low back was noted, as was decreased sensation in the left 
leg.  During the hospitalization he was managed 
conservatively with bed rest and medication.  It was reported 
that he responded nicely to this regimen.  At discharge, he 
was told to maintain bedrest as much as possible and to 
refrain from lifting more that 15 to 20 pounds.  (The 
evidence shows that the veteran's employment at that time was 
seasonal in nature and he was unemployed at the time of 
discharge from the hospital.)  On private evaluation shortly 
after discharge from the hospital, the veteran had trunk 
mobility within functional limits, although muscle spasms 
were noted and the veteran complained of back pain.  He was 
thereafter seen for regular physical therapy sessions for 
pain and occasional muscle spasms.  In April 1989, 
approximately a month after his discharge from the hospital, 
that he described himself as 70 percent better.  The 
following month he reported that he was 75 percent better and 
that his back pain had resolved, although pain in the left 
leg persisted.  That same month, the veteran was noted to be 
engaged in shoveling gravel and to be performing work at 
home.  In early June 1989, it was noted that the veteran had 
struck a chuckhole in the road while driving and again 
strained his back.  Yet, after an examination conducted in 
mid-June 1989 at a military facility, it was noted that there 
was no objective evidence of residual disability.  In 
September 1989 the veteran resumed his usual employment.  

The above evidence does not show that the veteran had an 
unstabilized back disability or unhealed back injury at the 
time of his discharge from the hospital following his March 
1989 trauma.  It is apparent from the record that the injury 
to his low back was healing nicely at the conclusion of this 
hospitalization,although the veteran was told to take steps 
to limit his activity and restrict his lifting.  Moreover, 
the evidence does not show that he was particularly hindered 
in his ability to perform manual labor in the months 
following his discharge since he was noted to be working at 
home and to be engaged in such manual labor as shoveling 
gravel.  Therefore, the evidence does not show that the 
veteran was rendered incapable of substantially gainful 
employment or was even materially impaired from performing 
such in the months following the March 1989 back injury 
incurred during the performance of inactive duty for 
training.  Therefore a prestabilization rating for his 
service connected low back disability is not warranted.  


IV. A Total Rating for Compensation Purposes Based on 
Individual Unemployability

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
other sufficient to bring the combined rating to 70 percent 
or more.  38 C.F.R.§§ 4.16(a).  Since the veteran does not 
meet the schedular criteria for consideration of a total 
rating under 38 C.F.R.§ 4.16(a), the provisions of 38 
C.F.R.§ 4.16(b) pertaining to extraschedular consideration of 
unemployability, is for application in this case.  

The Board notes that the veteran has a high school education 
and has occupational experience as a mechanic and bus driver.  
Review of the record indicates that he has a service-
connected low back disorder productive of pain and restricted 
function in the low back. He is clearly no longer suited for 
employment requiring any significant walking,bending, or 
lifting and is therefore precluded from heavy manual labor.  
However such limitations do not preclude him from more 
sedentary pursuits not requiring great physical activity and 
which would be commensurate with his education and 
occupational experience.  It is true that a physician 
considered the veteran to be unemployable at the time of his 
1991 evaluation, but a subsequent 1995 statement from the 
veteran's chiropractor indicates that he is not precluded 
from sedentary employment.  Moreover, the physical findings 
reported on the veteran's latest VA examination would also 
not preclude such employment.  The Board has considered the 
provisionsof 38 C.F.R.§ 4.16 (b), but the evidence does not 
show that the veteran's service connected low back disability 
renders him incapable of employment compatible with his 
education and occupational experience.  Therefore, a total 
rating for compensation purposes based on individual 
unemployability is not warranted.  

ORDER

An evaluation of 40 percent for the veteran's service-
connected low back disability is granted, subject to the law 
and regulations governing the payment of monetary awards.  

Entitlement to a prestabilization rating for a low back 
disability from the date of separation from inactive duty for 
training in March 1989 is denied.  

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 19 -


